Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143251                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  CHANDRA JOHNSON and ELISHA                                                                              Mary Beth Kelly
  JACKSON, JR., as Personal Representative                                                                Brian K. Zahra,
  of the Estate of Richard Anthony Jackson,                                                                          Justices
  Deceased,
                 Plaintiffs-Appellees,
  v                                                                SC: 143251
                                                                   COA: 287906
                                                                   Wayne CC: 07-701656-NI
  PETER ABRAMS, JR. and EMCEA
  TRANSPORT,
           Defendants-Appellants,
  and

  TITAN INSURANCE COMPANY,
            Defendant,
  and

  DETROIT MEDICAL CENTER,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 24, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2011                     _________________________________________
           t0928                                                              Clerk